Case 2:18-mj-00152-EFB Document 235-3 Filed 11/26/19 Page 1 of 8

In the Name of Allah, the Merciful, the Compassionate
To/His Excellency the president of the High Judicial Council

| would like to explain to your Excellency the following regarding Omar Abdulsattar Ameen’s
official extradition request:

1- Based on your Excellency’s directives, including the continuation of contacts with law
enforcement authority at the United States Justice Department, to execute the
extradition file of the accused (Omar Abdulsattar Ameen). | was informed by
representatives at the Legal Attaché at the American Embassy in Baghdad that the
Honorable Judge (Edmund F. Brennan), who is overseeing the extradition file sent by us,
inquired about our procedures regarding the availability of additional witnesses who
have statements against the accused (Omar Abdulsattar Ameen), the individual we are
requesting to extradite.

2- The reason for the inquiry by the Honorable Judge (Edmund F. Brennan) is what was
mentioned in the supplement of the extradition file which was already filed on
06/26/2019, where we indicated that the court is working on recording the statements
of additional witnesses, which were referred to and presented by the Iraqi National
Security Service’s reports, among them i! for which his
statement is yet to be recorded, since information indicates that he was threatened
with death if he testifies before the court.

3- | was informed through the continued contacts with the representatives of the Legal
Attaché that the witness above has already appeared before representatives of the
Federal Bureau of Investigation and gave a detailed testimony regarding the subject of
the incident and his eyewitness account against the person to be extradited (Omar
Abdulsattar Ameen).

4- The representatives at the Legal Attaché indicated that the reason for interviewing the
witness was for the purpose of investigating the terrorist activities, in general, of (Omar
Abdulsattar Ameen) since he is a resident of the United States of America.

5- | requested from representatives at the Legal Attaché to provide me with a copy of the
statement. The representatives indicated to me that they don’t require a signature
when a statement or information is given to them, but they provided me with the
information given to them by the witness who appeared before them.

6- | was provided with a copy of the statement given by the witness
GE by representatives at the Legal Attaché on 10/30/2019 and based on that and
because there is no reason to prevent the use of this information in accordance with the
lraqi Rules of the Code of Criminal Procedures Number 23 for the year 1973, | attached
the information provided to me by representatives at the Legal Attaché with the case
file for which an arrest warrant was issued against the accused/requested for
extradition (Omar Abdulsattar Ameen) and the court decided to consider it part of the
Case 2:18-mj-00152-EFB Document 235-3 Filed 11/26/19 Page 2 of 8

evidence in the case and ensure that the witness is brought before the court in order to
complete the investigations the proper way to get to the facts.

7- | attach herewith to your Excellency, the information recorded, verbatim, by the
representatives of the Legal Attache who are authorized by the Federal Bureau of
Investigation and who provided this information as it is indicated, verbatim, below
hoping that you would review.

From the above, | request from your Excellency to attach my given memorandum, submit it
with the original extradition file and send it through diplomatic channels, at your direction
with appreciation.

Attachments:

- Copy same as the original of the provided statement before the representatives of the
Federal Bureau of Investigation

Judge

[Signature]

Duya’ Ja’far Laftah

11/14/2019

[Seal of the High Judicial Council, Office of the President of the Council]

[Handwritten]: - The Office: Send to the Entity requesting it in accordance with the rules with
execution with appreciation]

[Signature]

11/14/2019
Case 2:18-mj-00152-EFB Document 235-3 Filed 11/26/19 Page 3 of 8

In the name of Allah, the Merciful, the Compassionate

eee

 

Republic of Iraq

High Judicial Council REPUBLIC OF IRAQ
Office of the President of the Council

To/His Excellency the President of the High Judicial Council
Warm greetings,

- We attach to your Excellency, the United States Justice Department memorandum /
Criminal Division number (L-19-341) dated on 10/28/2019 regarding the extradition file
associated with the accused (Omar Abdulsattar Ameen), where the file is overseen by
the Judge of the Inquiry Court which specializes in integrity cases, Mr. Duya’ Ja’far.

- Kindly, your Excellency’s review and your order to refer it to the mentioned Judge in
declaration statement, for your directive with appreciation.

[Signature]

Lubna Muhib al-Jalili

11/13/2019

[Seal of the High Judicial Council, Office of the President of the Council]
[Handwritten]

Approved...with appreciation

[Signature]

P. of the Council

11/13/2019
Case 2:18-mj-00152-EFB Document 235-3 Filed 11/26/19 Page 4 of 8

The content of the statement by NY as recorded by representatives of
the Federal! Bureau of Investigation.

1. (was born in lraq and spent some of his childhood in Rawa. As a child, aaa
knew Omar Ameen and would interact socially with him. As an adult iioined the
lraqi military and served from jj until i. fought against the Americans
during the United States invasion of Iraq, until the Iraqi Army was disbanded by the
United States in 2004. J achieved the rank of Colonel in the Iraqi Army.

2. Fron fi until, EEE) made a living working with multiple U.S. agencies
supporting reconstruction. Inf EE joined a unit of the traqi Army called the
TMF. {J continues to serve as a Colonel in the Iraqi TWF.
as

3. Omar Ameen was an ISIS commander. Prior to joining ISIS, Omar Ameen was a member
of Al-Qaida and fought against Iraqi police and the Americans. Omar Ameen would plant
IEDs to attack coalition forces. Omar Ameen would walk the streets of Rawa with a slung
AK-47 style rifle. When Omar Ameen was with Al-Qaida, he kidnapped
ABU IANS AL-SHAMI from his home. believes that Omar Ameen later killed ABU
IANS AL-SHAMI.

4. Onor about the time Rawa fell to |S!S J was standing outside MM in the
late afternoon when he witnessed a three vehicle ISIS convoy pass by. The convoy was
made up of three trucks, two tan in color and one white. All of the vehicles had ISIS
paraphernalia on them to include ISIS flags. At least one of the tan trucks had a larger
crew served weapon mounted on it. Each vehicle had three or more men in it that were
armed with rifles and dressed in ISIS style clothes. Omar Ameen was in the passenger
seat of the white vehicle, was wearing a black Shmagh and was likely the commander of
the convoy {J also recognized two others in the vehicle with Omar Ameen:
FARHAN RAFIA and MUHAMMAD ABUD. The convoy passed
continued down the street and stopped in the area of Iraqi Police Major IHASSAN ABD
AL HALIZ JASIM EM then heard a burst of rifle fire J was concerned that
Omar Ameen would be coming back to kill him, so he fled from the area. Through
conversations with family members in the area, earned that Omar Ameen had
killed Inassan with that burst of rifle fire.
Case 2:18-mj-00152-EFB Document 235-3 Filed 11/26/19 Page 5 of 8

In the Name of Allah, the Merciful, the Compassionate

To/His Excellency the president of the High Judicial Council

| would like to explain to your Excellency the following regarding Omar Abdulsattar Ameen’s
official extradition request:

‘

on

- Based on your Excellency’s directives, including the continuation of contacts with law

enfo-cement authority at the United States Justice Department, to execute the
extrédition file of the accused (Omar Abdulsattar Ameen). | was informed by
representatives at the Legal Attache at the American Embassy in Baghdad that the
Honorable Judge (Edmund F. Brennan}, who is overseeing the extradition file sent by us,
inquired about our procedures regarding the availability of additional witnesses who
have statements against the accused (Omar Abdulsattar Ameen), the individual we are
requesting to extradite.

- The reason for the inquiry by the Honorable Judge (Edmund F. Brennan) is what was

mentioned in the supplement of the extradition file which was already filed on
-W/¥\/¥-. 4, where we indicated that the court is working on recording the statements
of additional witnesses, which were referred to and presented by the Iraqi National
Security Service’s reports, among then I DTZ for which his
statement is yet to be recorded, since information indicates that he was threatened
with death if he testifies before the court.

| was informed through the continued contacts with the representatives of the Legal
Attaché that the witness above has already appeared before representatives of the
Federal Bureau of Investigation and gave a detailed testimony regarding the subject of
the incident and his eyewitness account against the person to be extradited (Omar
Abdulsattar Ameen).

- The representatives at the Legal Attaché indicated that the reason for interviewing the

witness was for the purpose of investigating the terrorist activities, in general, of (Omar
Abdulsattar Ameen) since he is a resident of the United States of America.

| requested from representatives at the Legal Attaché to provide me with a copy of the
statement. The representatives indicated to me that they don’t require a signature
when a statement or information is given to them, but they provided me with the
information given to them by the witness who appeared before them.

| was provided with a copy of the statement given by the witness
GE by representatives at the Legal Attaché on ) +/* -/Y +’ and based on that and
because there is no reason to prevent the use of this information in accordance with the
Iraqi Rules of the Code of Criminal Procedures Number ** for the year }4VT, | attached
the information provided to me by representatives at the Legal Attaché with the case
file for which an arrest warrant was issued against the accused/requested for
extradition (Omar Abdulsattar Ameen) and the court decided to consider it part of the
Case 2:18-mj-00152-EFB Document 235-3 Filed 11/26/19 Page 6 of 8

evidence in the case and ensure that the witness is brought before the court in order to
complete the investigations the proper way to get to the facts.

Y- | attach herewith the information on record, as provided by the representatives of the
Lega! Attaché and authorized by the Federal Bureau of Investigation who provided this
information as it is indicated below, hoping that you would review.

From the above, | request from your Excellency to attach this given memorandum, submit it
with the original extradition file and send it through diplomatic channels, at your direction
with appreciation.

Attachments:

Copy same as the original of the provided statement before the representatives of the
Federal Bureau of Investigation

Judge

Duya’ Ja’far Laftah

 

The content of the statement >} i _ _ ___ as recorded by representatives of

the Federal Bureau of Investigation.

‘BE wes born in traq and spent some of his childhood in Rawa. As a child,
knew Omar Ameen and would interact socially with him. As an adult J joined the

iraqi military and served from J until i pg fought against the Americans
during the United States invasion of Iraq, until the Iraqi Army was disbanded by the

United States in -> * J achieved the rank of Colonel in the Iraqi Army,

[Seal of the High Judicial Council, Office of the President of the Council]
Case 2:18-mj-00152-EFB Document 235-3 Filed 11/26/19 Page 7 of 8

*. From Qf until) made a living working with multiple U.S. agencies
supporting reconstruction. Inj joined a unit of the Iraqi Army called the

man to serve as a Colonel in the Iraqi TMF.

* Omar Ameen was an ISIS commander. Prior to joining ISIS, Omar Ameen was a member
of Al-Qaida and fought against Iraqi police and the Americans. Omar Ameen would plant
IEDs to attack coalition forces. Omar Ameen would walk the streets of Rawa with a slung
AK-¢Y style rifle. When Omar Ameen was with Al-Qaida, he kidnapped

ABU IANS AL-SHAM! from his home. EM believes that Omar Ameen later
killed ABU IANS AL-SHAMI.
On or about the time Rawa fell to 1S!S, EE was standing outside I in the
late afternoon when he witnessed a three vehicle ISIS convoy pass by. The convoy was
made up of three trucks, two tan in color and one white. All of the vehicles had ISIS
paraphernalia on them to include ISIS flags. At least one of the tan trucks had a larger
crew served weapon mounted on it. Each vehicle had three or more menin it that were
armed with rifles and dressed in ISIS style clothes. Omar Ameen was in the passenger
seat of the white vehicle, was wearing a black Shmagh and was likely the commander of
the convoy. aaa also recognized two others in the vehicle with Omar Ameen:
FARHAN RAFIA and MUHAMMAD ABUD. The convoy passed
continued down the street and stopped in the area of Iraqi Police Major IHASSAN ABD
AL HALIZ JASIM J then heard a burst of rifle fire. J was concerned that
Omar Ameen would be coming back to kill him, so he fled from the area. Through
conversations with family members in the area, earned that Omar Ameen had
killed thassan with that burst of rifle fire.

”

[Seal of the High Judicial Council, Office of the President of the Council]
Case 2:18-mj-00152-EFB Document 235-3 Filed 11/26/19 Page 8 of 8

[TN: After reviewing the translation. | audited the translation for item number (7) as well as the
paragraph immediately after, on page number (6) of the Arabic version of the file, to represent a more
precise and accurate translation of the original document in Arabic. The correction was captured on

page 2 of the English version of the document.]
